                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 KENNETH W. KEETON,

                Plaintiff,

                v.                                                  Case No. 2:18-CV-2106-JAR

 GBW RAILCAR SERVICES, LLC,

                Defendant.


                                       MEMORANDUM AND ORDER

        Plaintiff Kenneth Keeton brings this action against Defendant GBW Railcar Services,

LLC (“GBW”), alleging age discrimination in violation of the Age Discrimination in

Employment Act (“ADEA”).1 Plaintiff asserts that he was terminated because of his age.

Defendant asserts that Plaintiff was terminated pursuant to a Reduction in Force (“RIF”) as he

was less qualified and experienced than the two individuals who remained in the same position.

This matter is before the Court on Defendant’s Motion for Summary Judgment (Doc. 34). For

the reasons stated in this opinion, the Court grants Defendant’s motion.

I.       Summary Judgment Standard

        Summary judgment is appropriate if the moving party demonstrates “that there is no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”2

In applying this standard, the Court views the evidence and all reasonable inferences therefrom

in the light most favorable to the nonmoving party.3 “There is no genuine [dispute] of material



        1
            29 U.S.C. § 621, et seq.
        2
            Fed. R. Civ. P. 56(a).
        3
          City of Herriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010) (citing Somoza v. Univ. of Denver, 513
F.3d 1206, 1210 (10th Cir. 2008)).
fact unless the evidence, construed in the light most favorable to the non-moving party, is such

that a reasonable jury could return a verdict for the non-moving party.”4 A fact is “material” if,

under the applicable substantive law, it is “essential to the proper disposition of the claim.”5 A

dispute of fact is “genuine” if “there is sufficient evidence on each side so that a rational trier of

fact could resolve the issue either way.”6

         The moving party initially must show the absence of a genuine dispute of material fact

and entitlement to judgment as a matter of law.7 In attempting to meet this standard, a movant

who does not bear the ultimate burden of persuasion at trial need not negate the nonmovant’s

claim; rather, the movant need simply point out to the court a lack of evidence for the nonmovant

on an essential element of the nonmovant’s claim.8

         Once the movant has met the initial burden of showing the absence of a genuine dispute

of material fact, the burden shifts to the nonmoving party to “set forth specific facts showing that

there is a genuine issue for trial.”9 The nonmoving party may not simply rest upon its pleadings

to satisfy its burden.10 Rather, the nonmoving party must “set forth specific facts that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for the




         4
          Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248, 255 (1986)).
         5
         Wright ex rel. Tr. Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing Adler
v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
         6
             Adler, 144 F.3d at 670 (citing Anderson, 477 U.S. at 248).
         7
           Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir. 2002), cert. denied 537 U.S. 816 (2002)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).
         8
           Adams v. Am. Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000) (citing Adler, 144 F.3d at
671); see also Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010).
         9
          Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 324; Spaulding, 279 F.3d at 904 (quoting Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
         10
              Anderson, 477 U.S. at 256; accord Eck v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001).




                                                            2
nonmovant.”11 In setting forth these specific facts, the nonmovant must identify the facts “by

reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”12 To

successfully oppose summary judgment, the nonmovant must bring forward “more than a mere

scintilla of evidence” in support of his position.13 A nonmovant “cannot create a genuine issue

of material fact with unsupported, conclusory allegations.”14 Finally, summary judgment is not a

“disfavored procedural shortcut;” on the contrary, it is an important procedure “designed to

secure the just, speedy and inexpensive determination of every action.”15

II.     Uncontroverted Facts

        The following facts are either uncontroverted or viewed in the light most favorable to

Plaintiff.

        A.         Plaintiff’s Work Experience

        Watco Mechanical (“Watco”) hired Plaintiff in September 2014 as a Performance

Assurance Engineer. Soon after, and as previously planned, Watco and Greenbrier Companies

(“Greenbrier”) formed a joint venture known as GBW, and in January 2015, Plaintiff began

working for GBW. GBW’s business is specific to repairing railcars, and includes inspecting,

maintaining, and repairing railcars to ensure compliance with federal regulations.

        Prior to working for Watco, Plaintiff taught welding and metallurgy at Kansas City

Metropolitan Community College (“Metropolitan”) and Kansas City Community College. At




        11
           Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1197–98 (10th Cir. 2000) (quoting Adler, 144 F.3d at
670–71); see Kannady, 590 F.3d at 1169.
        12
             Adler, 144 F.3d at 671.
        13
             Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993).
        14
           Tapia v. City of Albuquerque, 170 F. App’x 529, 533 (10th Cir. 2006) (citing Annett v. Univ. of Kan., 371
F.3d 1233, 1237 (10th Cir. 2004)).
        15
             Celotex, 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).




                                                            3
Metropolitan, Plaintiff trained railroad employees to obtain certification by the American

Welding Society (“AWS”) and taught welding and inspection techniques. Plaintiff helped

develop the courses, which included information about railcars, tank cars, and flatbed cars. The

AWS is “pretty much” the governing code for railcars in the railroad industry and applies to both

railcars and tank cars, although these standards are not unique to railroads.16

       Plaintiff began welding at 19 or 20 years old when he went to welding school through an

organization called Manpower. In the late 1970s, Plaintiff worked for Pittman Manufacturing,

where he welded lift trucks and conducted welding inspections in the oil and power technology

industry. At some point in his career, Plaintiff was employed at Darby Company—a railcar

construction company—where he welded and built railcars, and at some other point, he worked

as a full-time welder for Cargill. Plaintiff has an extensive background in nondestructive testing

of welds, and in total, has over 20 years of quality control experience in welding. He is also

experienced in inspecting and certifying tank cars compliance with government regulations.17

       Prior to working for GBW, Plaintiff had not worked for a railroad company, nor was he

certified in the railcar standards promulgated by the Association of American Railroads. Before

teaching at Metropolitan, Plaintiff had little training or experience specific to the railcar industry,

with the exception of his work at Darby, a railcar construction company. Plaintiff testified that

his only experience in tank cars before GBW was “just what little experience I had from college

and teaching.”18




       16
            Doc. 35-1 at 34:19–23.
       17
            Doc. 43-2 ¶¶15, 16.
       18
            Doc. 35-1 at 124:7–13.




                                                   4
       B.         Plaintiff’s Work at GBW

       Adrian Morgan hired Plaintiff at Watco. Plaintiff understood that Morgan wanted

someone with an instructor background to focus on training personnel throughout Watco’s

shops. Plaintiff performed training throughout the country. Thereafter, Plaintiff was promoted

to Regional Quality Assurance Manager, where he reported directly to Jennifer Burgett. Burgett

supervised the Quality Assurance section, and Alan Keneipp supervised the Audit Assessment

section.

       As Regional Quality Assurance Manager, Plaintiff oversaw a territory that included

repair shops primarily in Kansas, Wisconsin, Illinois, and Nebraska. He also continued to lead

training activities and teach classes throughout the company, including outside his territory. As

part of his duties, he traveled to repair facilities and worked with on-site Quality Assurance

Managers to ensure their work and record-keeping complied with standards. Each repair facility

had a local manager who reported to Plaintiff.

       In October 2016, Plaintiff received an annual performance review from Burgett for his

work completed between September 2015 and October 2016. Burgett delivered the evaluation

personally to Plaintiff and discussed it with him in Kansas City. Burgett was then terminated

around October 2016.

       On October 19, 2016, Morgan wrote an email to management—including Keneipp—and

human resources about Burgett’s annual evaluations: “[Plaintiff] is more appropriately at a C

level requiring improvement in multiple areas . . . Randy Courson’s score is slightly lower than

ideal as he is a consistent high performer.”19 In a follow-up email to Keneipp, Morgan wrote,




       19
            Doc. 38-4 (sealed).




                                                 5
“we need to provide additional basis for ratings or consider alternative approach.”20 A few

weeks later—at Morgan’s direction—Keneipp completed new evaluations for the same time

period for Plaintiff and Courson. In doing so, he reduced Plaintiff’s scores in numerous areas,

including his overall score from a “B” to a “C.”21 Simultaneously, he improved Courson’s

scores. Keneipp testified that the scores reflected his personal observations, including audit

reports he had received, and that he relied on “a sheet that [he] was provided to evaluate and

information that was contained without our Intelex system.” 22 These metrics were never

produced in discovery.

       Keneipp asked Plaintiff to sign the new evaluation, but Plaintiff refused. Prior to giving

Plaintiff the evaluation, Morgan had never “asked [Plaintiff] about or even spoken with

[Plaintiff] regarding [his] performance.”23 Plaintiff was never told that his annual evaluation

needed to be reviewed by higher management.24 In the course of his management job, Plaintiff

evaluated employees who reported to him, and he was never told to submit them to a higher-

level supervisor before giving them to the employees. Burgett also testified she was never told

that she needed to submit her evaluations to upper management prior to sharing them with

employees.25

       Around this same time, Plaintiff participated in management telephone conferences

where the financial difficulties of the company were discussed. Burgett testified that prior to her

termination, she “attended several management meetings in which management expressed that


       20
            Id.
       21
            Compare Doc. 35-2 with Doc. 35-3.
       22
            Doc. 46 at 27:12–29:22.
       23
            Doc. 43-2 ¶10.
       24
            Id. ¶9
       25
            Doc. 43-1 ¶4.




                                                 6
there were ‘big changes coming’ in the company structure and that we might expect in the near

future, a number of employees will be offered the opportunity to seek employment elsewhere.”26

       A RIF was officially announced in early 2017. The RIF resulted from severe economic

pressures faced by Defendant. The first round of cuts occurred in February 2017, and the second

occurred in March 2017. At that time, Plaintiff was one of four Regional Quality Managers.

The other three were Randy Courson, then age 50, Brad Porter, then age 39, and Mario Garcia,

then age 58. On February 3, 2017, Morgan informed Plaintiff that he was being terminated.

Porter was terminated in March 2017, and Courson and Garcia remained as Regional Quality

Managers until GBW was terminated as a joint venture in 2018. Plaintiff was one of more than

twenty-five individuals terminated through the RIF.

       C.             Experience of the Other Regional Quality Managers

       Courson had more than two decades of experience specific to the field of railcar repair.

Plaintiff testified that Courson had “considerable railcar and tank car experience” and “more

experience in railcars” than Plaintiff.27 Courson also had significant experience in tank cars—an

area Defendant considered essential to its future. Courson developed a tank car training course

for Defendant, which Plaintiff himself took. In total, Courson had twenty-one years of

experience in the railcar industry prior to working for Defendant: he spent eight years as a

carman or inspector for Transico Rail and Trinity Rail and thirteen years at GATX Rail as a

switchman and maintenance expert.

       Garcia also had extensive experience in the field of railcar repair and had specialized

knowledge of the maintenance and repair of tank cars. Garcia was employed in the railcar



       26
            Id. ¶5.
       27
            Docs. 43-2 ¶13, 35-1 at 100:21–101:2.




                                                    7
industry since 1979, with the exception of 1986 to 1990. Between 1979 and 1986 he worked for

TTX Company, a railcar manufacturer, as a welder, repairman, railcar inspector, and supervisor.

Garcia also worked for GATX, a tank cars and rail car manufacturer, as a railcar inspector,

material/safety supervisor, finish supervisor, repair supervisor, quality assurance manager,

production manager, and safety/quality coordinator for GATX field services.

        Porter worked in the railcar repair industry for Defendant or its predecessors since 2005

and had over a decade of experience specific to the field of railcar maintenance and repair.

III.    Discussion

        Plaintiff alleges one claim of age discrimination under the ADEA. The ADEA prohibits

an employer from “discharg[ing] any individual or otherwise discriminat[ing] against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s age.”28 The Supreme Court has held that the ADEA does not

authorize mixed-motives age discrimination claims—“the ordinary meaning of the ADEA’s

requirement that an employer took an adverse action ‘because of’ age is that age was the ‘reason’

that the employer decided to act.”29 Thus, “[t]o establish a disparate treatment claim under the

plain language of the ADEA . . . a plaintiff must prove that age was the ‘but-for’ cause of the

employer’s adverse decision.”30 However, the requirement that age must have been the but-for

reason for the adverse employment action “does not disturb longstanding Tenth Circuit precedent

by placing a heightened evidentiary requirement on ADEA plaintiffs to prove that age was the




        28
             29 U.S.C. § 623(a)(1).
        29
           Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009) (citing Hazen Paper Co. v. Biggins, 507 U.S.
604, 610 (1993)).
        30
           Id. at 177 (citing Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 652–55 (2008); Safeco Ins. Co. of
Am. v. Burr, 551 U.S. 47, 63–64 (2007)).




                                                        8
sole cause of the adverse employment action,” nor does it “preclude [the] continued application

of McDonnell Douglas to ADEA claims.”31

        Under the ADEA, the plaintiff bears the ultimate burden of proving his employer

intentionally discriminated against him,32 but may do so “through either direct evidence or

circumstantial evidence that creates an inference of intentional discrimination.”33 Where the

plaintiff “seeks to use circumstantial evidence to show [his] employer’s discriminatory intent,

[the court] employ[s] the three-step burden-shifting framework set forth in McDonnell Douglas

Corp. v. Green.”34 Plaintiff does not present direct evidence of discrimination here.

Accordingly, the Court applies the McDonnell Douglas burden-shifting scheme.35

        Under the McDonnell Douglas framework, the plaintiff bears the initial burden of

establishing a prima facie case of age discrimination.36 This burden is “not onerous.”37 If the

plaintiff meets his burden of establishing a prima facie case, the burden then shifts to the

defendant employer to set forth a legitimate, non-discriminatory reason for its actions.38 Finally,

if the defendant employer offers a legitimate, non-discriminatory reason for its actions, the

plaintiff must then show that the reason stated by the employer is mere pretext for

discrimination.39 “[A] plaintiff’s prima facie case, combined with sufficient evidence to find that


        31
           Locke v. Grady Cty., 437 F. App’x 626, 629 (10th Cir. 2011) (quoting Jones v. Okla. City Pub. Schs., 617
F.3d 1273, 1278 (10th Cir. 2010)).
        32
           Bennett v. Windstream Comm’ns, Inc., 792 F.3d 1261, 1266 (10th Cir. 2015) (citing Riser v. QEP
Energy, 776 F.3d 1191, 1199 (10th Cir. 2015); Adamson v. Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136,
1145 (10th Cir. 2008)).
        33
             Id. (citing Riser, 776 F.3d at 1199).
        34
             Id. (citing Adamson, 514 F.3d at 1145).
        35
             McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
        36
             Bennett, 792 F.3d at 1266.
        37
             Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).
        38
             Bennett, 792 F.3d at 1266 (citing Adamson, 514 F.3d at 1145).
        39
             Id.




                                                           9
the employer’s asserted justification is false, may permit the trier of fact to conclude that the

employer unlawfully discriminated.”40 Again, “[d]espite the shifting framework, the ultimate

burden of persuasion remains with the plaintiff.”41

        A.          Prima Facie Case

        In order to establish a prima facie case of discrimination in the context of a RIF, Plaintiff

must show that: (1) he is within the protected age group; (2) he was doing satisfactory work; (3)

he was discharged despite the adequacy of his work; and (4) there is some evidence the employer

intended to discriminate against him in reaching its RIF decision.42 “The fourth element may be

established through circumstantial evidence that the plaintiff was treated less favorably than

younger . . . employees during the RIF. Thus, ‘[e]vidence that an employer fired qualified older .

. . employees but retained younger . . . ones in similar positions is sufficient to create a rebuttable

presumption of discriminatory intent.’” 43 “The Tenth Circuit has ruled that a two year age

difference is ‘obviously insignificant’ for purposes of the fourth element of the prima facie

case.”44

        Defendant asserts that Plaintiff cannot offer evidence of the fourth element. Plaintiff

asserts that he has established an inference because (1) two younger employees were retained




        40
             Id. at 1266–67 (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)).
        41
            Lewis v. Twenty-First Century Bean Processing, No. 2:15-CV-02322-JAR-TJJ, 2015 WL 4774052, at *2
(D. Kan. Aug. 13, 2015), aff’d, 638 F. App’x 701 (10th Cir. 2016) (citing Richardson v. Blue Cross/Blue Shield of
Kan., Inc., 196 F. Supp. 2d 1174, 1181 (D. Kan. 2002)).
        42
            Brainard v. City of Topeka, 597 F. App'x 974, 978 (10th Cir. 2015) (quoting Beaird v. Seagate Tech.,
Inc., 145 F.3d 1159, 1165 (10th Cir. 1998)).
        43
           Id. (citing Beaird, 145 F.3d at 1165, 1167 and Branson v. Price River Coal Co., 853 F.2d 768, 771 (10th
Cir. 1988)).
         44
            Tolle v. Am. Drug Stores, Inc., No. CIV.A. 05-2191-KHV, 2006 WL 3256835, at *15 (D. Kan. Oct. 11,
2006) (citing Munoz v. St. Mary–Corwin Hosp., 221 F.3d 1160, 1166 (10th Cir. 2000)).




                                                         10
and (2) he has presented evidence that his manager changed his evaluation to reflect a lower

overall score.

       As an initial matter, the Court finds that there is only one significantly younger employee

who was retained. The two employees retained through the RIF were Courson (age 50) and

Garcia (age 58). Courts in this district have held that an employee who is only three to four

years younger than a plaintiff is not “substantially younger” such that there may be a proper

inference of discrimination.45 Plaintiff was 61 when he was terminated, and Garcia was 58.

Accordingly, Garcia was not substantially younger, and the Court makes no inference of

discrimination. Only Courson, who was 50, creates a rebuttable presumption under the fourth

element of the prima facie case.

       Nevertheless, the Court assumes, arguendo, that Plaintiff has established a prima facie

case. The Court finds, however, that Plaintiff has not demonstrated a genuine issue of material

fact with regard to pretext.

       B.          Legitimate, Non-Discriminatory Reason

       Under McDonnell Douglas, the burden shifts to Defendant to establish a legitimate, non-

discriminatory reason for the termination. Defendant asserts that Plaintiff’s termination was the

result of a planned, company-wide RIF. A RIF instituted as a financial, cost-cutting measure

constitutes a legitimate, non-discriminatory reason for terminating an employee.46 Further,

Defendant asserts that it had legitimate reasons for terminating Plaintiff instead of Courson or

Garcia: both Courson and Garcia had superior experience and qualifications in the railcar




       45
            Id. (collecting cases).
       46
            Jones v. Unisys Corp., 54 F.3d 624, 631 (10th Cir. 1995).




                                                         11
industry and possessed specific knowledge of tank cars, which Plaintiff lacked. The Court finds

that Defendant has asserted a legitimate, non-discriminatory reason for terminating Plaintiff.

        C.         Pretext

        When an employer advances a legitimate non-discriminatory reasons for a plaintiff’s

termination, the burden shifts back to the plaintiff to establish pretext.47 Pretext may be shown

by demonstrating “such weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer’s proffered legitimate reasons for its action that a reasonable

factfinder could rationally find them unworthy of credence.”48 A plaintiff typically makes a

showing of pretext in three ways: (1) evidence that defendants’ stated reason for the adverse

employment action was false, i.e. unworthy of belief; (2) evidence that defendant acted contrary

to a written company policy prescribing the action to be taken under the circumstances; or (3)

evidence that defendant acted contrary to an unwritten policy or contrary to company practice

when making the adverse employment decision affecting plaintiff.”49 The Court examines “the

facts as they appear to the person making the decision to terminate plaintiff.”50

        The Tenth Circuit has elaborated on how a plaintiff may demonstrate pretext in the RIF

context:

                   In a RIF case, a plaintiff can demonstrate pretext in three principal
                   ways. First she can argue that her own termination does not accord
                   with the RIF criteria supposedly employed. . . . Second, a plaintiff
                   can adduce evidence that her evaluation under the defendant’s RIF
                   criteria was deliberately falsified or manipulated so as to [a]ffect
                   her termination or otherwise adversely alter her employment



        47
             McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
        48
             Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1203 (10th Cir. 2006).
        49
           Fugett v. Sec. Transp. Servs., Inc., 147 F. Supp. 3d 1216, 1237 (D. Kan. 2015) (citing Kendrick v. Penske
Transp. Servs, Inc., 220 F.3d 1220, 1230 (10th Cir. 2000)).
        50
             Fisher v. Sw. Bell Tel. Co., 361 F. App’x 974, 979 (10th Cir. 2010) (quoting Kendrick, 220 F.3d at 1231).




                                                          12
                   status. . . . Third, a plaintiff can adduce evidence that the RIF is
                   more generally pretextual.51

        Plaintiff asserts that he has demonstrated pretext because (1) he was more qualified and

experienced than the two individuals who were retained and (2) his 2015-2016 performance

evaluation was subjectively altered without legitimate justification or explanation. The Court

addresses Plaintiff arguments in turn.

                   1.       Experience of Regional Quality Managers

        As an initial matter, it is uncontroverted that prior to the RIF, Defendant employed four

Regional Quality Managers—Plaintiff (age 61), Courson (age 50), Porter (age 39), and Garcia

(age 58). Two Regional Quality Mangers were terminated pursuant to the RIF, Plaintiff and

Porter, who was the youngest of the managers. Accordingly, the Court considers Plaintiff’s

relevant experience compared to Courson and Garcia.

        The Tenth Circuit is “willing to infer pretext when the facts assure us that the plaintiff is

better qualified than the other candidates for the position.”52 It is uncontroverted that prior to

working for GBW, Plaintiff had never worked for a railroad company. Before teaching at

Metropolitan, Plaintiff had little training or experience specific to the railcar industry, with the

exception of his work at Darby. Plaintiff testified that his only experience in tank cars before

GBW was “just what little experience I had from college and teaching.”53 Rather, Plaintiff was a

very experienced and qualified welder and an expert in the standards promulgated by the

American Welding Society.




        51
             Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1168 (10th Cir. 1998).
        52
          Jones v. Barnhart, 349 F.3d 1260, 1267 (10th Cir. 2003) (citing Rea v. Martin Marietta Corp., 29 F.3d
1450, 1457–58 (10th Cir.1994)).
        53
             Doc. 35-1 at 124:7–13.




                                                          13
       It is also uncontroverted that both Courson and Garcia had significant experience in the

fields of railcars and tank cars. Courson had more than two decades of experience specific to the

field of railcar repair, and—as admitted by Plaintiff—considerably more railcar and tank car

experience than Plaintiff.54 Courson developed a tank car training course for Defendant, which

Plaintiff himself took. Garcia also had extensive experience in the field of railcar repair and

specialized knowledge of the maintenance and repair of tank cars. Garcia has been employed in

the railcar industry since 1979, with the exception of 1986 to 1990. He worked for various

railroad companies as a welder, repairman, railcar inspector, material/safety supervisor, finish

supervisor, repair supervisor, quality assurance manager, production manager, and safety/quality

coordinator.

       Plaintiff argues that his “qualifications were superior to Courson and Garcia and [he] had

more relevant experience.”55 Plaintiff points to his welding and welding quality assurance

expertise, arguing that the welding experience is critical to both the repair and maintenance of

both railcars and tank cars.56 The Court finds, however, that the facts do not assure that

“[P]laintiff is better qualified than the other candidates for the position.”57 Viewing all facts in

the light most favorable to Plaintiff, the Court infers that he was indeed a superior welder and

possessed relevant experience and expertise for the job which he held. Nevertheless, when a

termination is pursuant to a RIF, the question is not whether Plaintiff was qualified for his

position; rather, the question is whether Plaintiff has demonstrated a genuine issue of material

fact that he was better qualified to be a Regional Quality Manager at a company specializing in



       54
            Docs. 43-2 ¶13, 35-1 at 100:21–101:2.
       55
            Doc. 43 at 16.
       56
            See Doc. 43-1 ¶¶13–16.
       57
            Jones, 349 F.3d at 1267 (citing Rea, 29 F.3d at 1457–58.




                                                         14
repairing railcars than either Courson or Garcia. Based on the uncontroverted experience

detailed above, the Court finds that he has not. Moreover, contrary to Plaintiff’s argument, the

Court finds that railcar and tank car experience is not “subjective criteria” warranting closer

scrutiny.58 The managers’ experience is objective criteria. The Court does not “act as a super

personnel department that second guesses employers’ business judgments.”59 Accordingly, the

Court finds that Plaintiff’s relevant experience compared to similarly situated individuals does

not support an inference of pretext.

         2.       Altered Evaluation

         Next, Plaintiff points to Keneipp’s duplicative evaluation as evidence that Keneipp was

manufacturing reasons to terminate Plaintiff through the RIF. In support, he points to evidence

that (1) employees were aware of the looming RIF and Defendant’s financial difficulties; (2)

Keneipp never directly supervised Plaintiff’s work during the evaluation period; (3) Keneipp was

unable to identify the specific criteria he used when completing Plaintiff’s evaluation and it was

therefore subjective; (4) at the same time that Keneipp lowered Plaintiff’s evaluation scores, he

increased Courson’s; and (5) Defendant has not presented a written company policy which

required supervisors to send their evaluations to management for review prior to sharing them

with the employees. While the Court finds that there are genuine factual disputes as to many of

the above issues, the Court finds none of them material.60



         58
            Berry v. Gen. Motors Corp., 796 F. Supp. 1409, 1422 (D. Kan. 1992) (finding factors such as general
performance, people skills, and initiative subjective and therefore warranting a “benefit of an inference of
discrimination”).
         59
            Santana v. City & Cty. of Denver, 488 F.3d 860, 865 (10th Cir. 2007) (quoting Simms v. Okla. ex rel
Dep’t of Mental Health & Substance Abuse Servs., 165 F.3d 1321, 1329 (10th Cir. 1999)).
         60
            For example, viewing all facts in the light most favorable to Plaintiff, the Court finds there is a genuine
issue of fact as to whether employees knew that a RIF was imminent, whether Keneipp had adequate supervisory
knowledge to complete Plaintiff’s evaluation, and whether there was any company policy requiring upper
management to review evaluations before they were shared with employees.




                                                           15
        As an initial matter, Defendant does not assert that the evaluations were the basis of its

RIF decision. Rather, Defendant asserts that relevant work experience in the railcar industry,

including experience with tank cars, was the criteria used in its RIF decision. As discussed

above, the Court finds that Plaintiff has not demonstrated a genuine issue of material fact that he

was more experienced in Defendant’s specific industry than either Courson or Garcia. Plaintiff

has not put forth evidence that the altered evaluation related in any way to the employees’ railcar

and tank car experience, nor has he put forth any evidence that the evaluations were the true

criteria used during the RIF. Accordingly, Plaintiff has not demonstrated a genuine issue of

material fact that Defendant’s legitimate reason “does not accord with the RIF criteria

supposedly employed,”—here, relevant work experience—nor has he demonstrated that the

“evaluation under the defendant’s RIF criteria was deliberately falsified or manipulated.”61

Further, Plaintiff has not “adduce[d] evidence that the RIF is more generally pretextual.”62

Indeed, more than twenty-five individuals of all ages were terminated pursuant to the RIF.

        Furthermore, even if the evaluations were the criteria used in Defendant’s decision, the

Court finds that the alternation was immaterial: prior to Keneipp’s alteration of both Plaintiff’s

and Courson’s evaluations, Burgett also rated Courson as a stronger employee than Plaintiff.63

Defendant asserts that the “Quality Group [was] first required to eliminate two positions in

February 2017, and in a second round, which occurred in March 2017, the Quality Group

eliminated a number of additional managers.”64 Although Plaintiff asserts this is controverted



        61
             Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1168 (10th Cir. 1998) (emphasis added).
        62
             Id.
        63
            Compare Doc. 38-1 at 8–9 with Doc. 38-1 at 11–12 (sealed). As discussed above, only Courson is a
relevant comparator to Plaintiff because Garcia was not significantly younger. Moreover, Garcia’s evaluations are
not in the record before the Court.
        64
             Doc. 38-2 ¶16 (sealed).




                                                         16
because management could eliminate whatever positions it wanted, he points to no evidence

whatsoever in the record to support this argument.65 A nonmovant “cannot create a genuine

issue of material fact with unsupported, conclusory allegations.”66 As discussed above, there

were four Regional Quality Manager positions, and two were eliminated during the course of the

RIF. Thus, to the extent Plaintiff argues that “if his performance evaluation by Jennifer Burgett

had not been changed he would have been retained,”67 the Court finds this statement to be

without support. Under either Burgett’s or Keneipp’s evaluation, Plaintiff’s scores were lower

than Courson’s, and thus, there is no proper inference of pretext.68

        Finally, to the extent Plaintiff relies on comments—but no specific instances—where

Keneipp referred to Plaintiff as “older than dirt,” stray remarks unrelated to the challenged action

are insufficient to create a jury issue.69 The Court finds that Plaintiff has not demonstrated a

genuine issue of material fact with regard to pretext.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Summary Judgment (Doc. 34) is granted.

IT IS SO ORDERED.

        Dated: August 1, 2019
                                                             S/ Julie A. Robinson
                                                             JULIE A. ROBINSON
                                                             CHIEF UNITED STATES DISTRICT JUDGE




        65
             See Doc. 43 at 14.
        66
           Tapia v. City of Albuquerque, 170 F. App’x 529, 533 (10th Cir. 2006) (citing Annett v. Univ. of Kan., 371
F.3d 1233, 1237 (10th Cir. 2004)).
        67
             Doc. 43 at 19.
        68
            Plaintiff does not point the Court to any other Quality Group members who might have been eliminated
in place of Plaintiff.
        69
             See e.g., Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1140 (10th Cir. 2000).




                                                           17
